PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/201,925
Filing Date: 27 Nov 2018
Appellant(s): Taiwan Semiconductor Manufacturing Company, Ltd.



__________________
Brian A. Mair
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 25th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 19th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
On pages 11-28 of the Appeal Brief filed on April 25th, 2022, the Appellants present five (5) issues, whereby the Appellants argued why the Examiner’s rejections are improper, and how the claimed inventions overcome the prior art of record and current rejections.  Examiner respectfully disagrees with the arguments presented by the Appellants, and Examiner addresses each of the 5 issues below.
Issue 1:  Whether Chen’s pixel unit is an integrated circuit?
	Particularly, Appellants contend that each of the pending claims recited an “integrated circuit” and the term is used consistently with its common and ordinary meaning and that in Appellant’s disclosure as shown in Figure 2A, a semiconductor wafer 202 upon which numerous integrated circuit components 100.1, 100.2, 100.n have been formed to manufacture integrated circuits and the scribe lines separating the individual integrated circuits.  Appellants further contend that a person of ordinary skill in the art (POSITA) would readily understand that the term chip or chips is synonyms with the term integrated circuits, as used by Chen.
It is respectfully submitted that Appellants’ above argument is not persuasive because Examiner respectfully submits that it was well-known in the art that an integrated circuit comprises various electronic elements such as transistor, diodes, resistors, and capacitors that are formed within a common substrate.  A common definition of “integrated circuit” is “a tiny complex of electronic components and their connections that is produced in or on a small slice of material” (Merriam-Webster’s Collegiate Dictionary, 10th Edition, 2001).  Therefore, in the instant case, Examiner respectfully submits that Chen (U.S. Patent 9,153,565) hereinafter “Chen ‘565” clearly discloses with respect to (col. 2, line 17 to col. 3, line 3 and Figures 1-5) that region 200 (which is a pixel unit) of wafer 22 comprises, inter-alia, electronic components 24 (which is a photo diode), 28 (which is a transfer gate transistor), 30 (which is a gate), 32 (which is a capacitor), and 42 (which is a metal pad).  These electronic components (24, 28, 30, 32, and 42) are formed in or on the common semiconductor substrate 26, which is a small slide of material.  Examiner notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Therefore, under a broad, reasonable interpretation, Chen ‘565 discloses in Figures 1-5, first integrated circuits (pixel units 200), each comprising the electronic components (24, 28, 30, 32, and 42).  Thus, it is respectfully submitted that region 200 which is a pixel unit of Chen ‘565 which includes various electronic components (24, 28, 30, 32, and 42) constitutes the integrated circuit (see marked-up version of Figure 1 below).  Therefore, it is respectfully submitted that Examiner’s interpretation of the region 200 of Chen ‘565 which is a pixel unit as an integrated circuit is proper.

    PNG
    media_image2.png
    644
    788
    media_image2.png
    Greyscale

	Issue 2: Whether it would be obvious to modify Chen to include a scribe line?
	Appellant contends that claim 1 recites “cutting a first one of the first integrated circuits from a second one of the first integrated circuits along a scribe line located between the two most adjacent arrays of first conductive contacts”.  Similarly, claim 8 recites “separating the first integrated circuit from the second integrated circuit by cutting through a scribe region located between the first integrated circuit and the second integrated circuit” and claim 21 recites “separating the first integrated circuits from each other by cutting through a scribe region located between the first integrated circuits”.  Particularly, Appellants allege that a “scribe region” or “scribe line” as it is used in the specification, is a term of art having a common and ordinary meaning in the field of current application.  Appellants further contend that Applicant’s specification states, “the semiconductor wafer 400 may be cut along the scribe line 404.1 through 404.y and the scribe line 406.1 through 406.x to singulate the semiconductor wafer 400 into a plurality integrated circuits components 402.1 through 402.r” in paragraphs [0040] and [0076].  Appellants then argue that “Chen nowhere teaches or remotely suggests that the space between adjacent pixel units 200 is a scribe region.  Recall from the above discussion that Chen expressly teaches that “pixel units” 200 are merely portions of an image sensor chip 20.  While arguably image sensor chip 20 has scribe lines (not illustrated) associated with it, a POSITA would never consider spaces in the interior of a single integrated circuit chip to be a “scribe region” as the term is understood in the art and used in the present application”.
	However, it is respectfully submitted that Appellants’ above argument is not persuasive because although Examiner acknowledges that Chen ‘565 does not explicitly discloses a “scribe region”, the rejections of independent claims 1 and 8 are over Chen ‘565 in view of Kang (U.S Pub. 2014/0231887, hereinafter “Kang”) and the rejection of claim 21 is over Chen ‘565 in view of Kang and Chen et al. (U.S. Pub. 2014/0231887, hereinafter “Chen ‘887”) rather than on Chen ‘565 alone as implied by Appellant’s above argument.  It is respectfully submitted that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Feb. Cir. 1986).  Note that, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Examiner respectfully submits that Chen ‘565 discloses individual pixel units 200, corresponding to the claimed “integrated circuits” as shown in Figures 1, 5 and 7.  Chen ‘565 specifically discloses in Figures 4 and 7, that wafer 102, hereinafter “upper wafer”, acts as a carrier that provides mechanical support to wafer 22, hereinafter “lower wafer”.  Thus, in Chen, the first semiconductor structure comprises the lower wafer 22 and the second semiconductor structure comprises the upper wafer 102, such that the lower wafer 22 and the upper wafer 102 are bonded to each other.  As a result, in the thinning down process, the upper wafer 102 acts as a carrier that provides mechanical support to the lower wafer 22 hence preventing the lower wafer 22 from breaking even though the lower wafer 22 has a very small thickness during and after thinning. Accordingly, during the backside grinding, no additional carrier is needed (see col. 4, lines 40-50 and Figure 4).  Further, Chen ‘565 specifically discloses in Figure 7, which is a top view of an image sensory array, the lower wafer 22 and the upper wafer 102 are bonded to each other and each pixel unit of the plurality of pixel units 200 are distanced from an adjacent pixel unit by a space (see marked-up version of Figure 7 of Chen ‘565 as shown below).
	
    PNG
    media_image3.png
    640
    761
    media_image3.png
    Greyscale

	Therefore, it is respectfully submitted that each pixel unit 200 in Chen ‘565 which is being interpreted as the first integrated circuits by the Examiner is necessary to be separated from each other from the wafer through the space in order to be form a desired array size of different pixel sensor elements based on a desired application and sensitivity requirements which would have been less than the full wafer.
	Although, the disclosure of Chen ‘565 is silent to “a scribe line” in which the process of cutting a first one of the first integrated circuits from a second one of the first integrated circuits is along the scribe line located between the two most adjacent arrays of the first conductive contacts.
	However, Examiner relies on the secondary reference to Kang in order to provide evidence of a well-known technique of separating individual integrated circuits from the wafer.  Specifically, Kang discloses an analogous method for fabricating a semiconductor device including, inter-alia, a process of cutting a first one of the first integrated circuits from a second one of the first integrated circuits along a scribe line located between the two most adjacent arrays of the first conductive contacts.  Note that, as shown in Figures 2G and 2F of Kang, a first one of the first integrated circuits 600 and a second one (adjacent 600) of the first integrated circuits are separated by cutting along the scribe line between the two most adjacent arrays of first conductive contacts (see paragraphs [0061]-[0062] of Kang and Figs. 2G and 2H).  

    PNG
    media_image4.png
    588
    769
    media_image4.png
    Greyscale

Additionally, Kang discloses that the first integrated circuits are formed on a pixel array wafer 100a (see paragraphs [0040]-[0047] of Kang and marked-up version of Figure 2B below).  Thus, Kang discloses an analogous art to that of Chen ‘565.
	
    PNG
    media_image5.png
    733
    730
    media_image5.png
    Greyscale

	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fabricating semiconductor device of Chen ‘565 with the technique as taught by Kang in order to enable the step of cutting a first one of the first integrated circuits from a second one of the first integrated circuits along a scribe line located between the two most adjacent arrays of first conductive contacts in Chen ‘565 to be performed since Chen ‘565 specifically discloses a sensory array comprising a plurality of first integrated circuits arranged adjacent to each other on a wafer and Kang discloses an analogous sensor array comprising first integrated circuits arranged adjacent to each other on a wafer such that a first one of the first integrated circuits is separated from a second one the first integrated circuits by cutting through a scribe line.  It is respectfully submitted that, Chen ‘565 enable the cutting process since Chen ‘565 as taught in Figure 7 discloses wherein each of the plurality of pixel units formed on a wafer and being separated by a space.  Therefore, it is respectfully submitted that it would been obvious for one of ordinary skill in the art to have been motivated to modify the method for fabricating a semiconductor device of Chen ‘565 with the technique as taught by Kang to include a scribe line.
	Issue 3: Does Examiner’s proposed combination renders Chen unfit for its intended purpose?
	Appellants contend that claim 1 recites “cutting a first one of the first integrated circuits form a second one of the first integrated circuits along a scribe line located between the two most adjacent arrays of first conductive contact”.  Similarly, claim 8 recites “separating the first integrated circuit from the second integrated circuit by cutting through a scribe region located between the first integrated circuit and the second integrated circuit” and claim 21 recites “separating the first integrated circuits from each other by cutting through a scribe region located between the first integrated circuits”.  Appellants further state that “As was addressed in the prior section, what would need to be the Examiner’s asserted scribe region in Chen are actually spaces between adjacent pixel units 200, all of which are contained within a single integrated circuit chip 20…As Fig. 3 shows, Chen’s pixel units 200 actually abut against one another with no empty space or regions between them.  Nothing in Chen discloses or remotely suggest that Fig. 7 is drawn to scale and intents to illustrate spacing between regions 200 sufficient for scribing.  In fact, Fig. 3 shows, there is simply no region between Chen’s pixel units 200 where scribing could be performed without damaging circuit components.  At best, assuming the scribe saw had effectively no width (which a POSITA would understand is physical impossibility), the scribe would still, at a minimum cut through floating diffusion capacitor 32, some of the metal lines of chip 100, and the STI region of substrate 120.  A POSITA would further recognize, however, that the scribe region would have appreciable width and would likely destroy those components and well as others.  Hence, the proposed combination of Chen and Kang would render Chen’s device inoperable and unfit for its intended purpose”.
	However, it is respectfully submitted that Appellants’ above argument is not persuasive because Chen ‘565 discloses in Figure 7 that the lower wafer 22 and the upper wafer 102 are bonded together and that each of the pixel units 200 are separated by a space.  The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the reference.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, it is respectfully submitted that Chen ‘565 discloses a sensory array.  Examiner respectfully submits that separating the sensory array into separate sensor elements does not prevent or inhibit the separate sensor elements from being combined into a plurality of separate sensor elements to form a sensor array.  Therefore, it is respectfully submitted that one of ordinary skill in the art would have been motivated to produce a sensor array from individual, separate pixel units, and thus the intended purpose of Chen ‘565 is maintained.  Furthermore, it is respectfully submitted that there is an advantage of having separate sensor unit elements in order to form a desired array size of different pixel sensor elements based on the desired application and sensitivity requirements.  Additionally, it has been held that forming a structure with two or more separate pieces, which has formerly been formed as an integral structure, involves only routine skill in the art.  In re Dulberg, 289 F. 2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) MPEP 2144.04.  Therefore, it is respectfully submitted that the proposed combination of Chen ‘565 and Kang would not render Chen’s device inoperable or unfit for its intended purpose.”
Issue 4: Whether Examiner’s proposed combination is contrary to Chen’s express teaching?
	Appellants contend that “each of claims 1, 8 and 21 recite “cutting” or “separating” the individual integrated circuits along a “scribe region” or “scribe line”.  The Examiner has asserted (in a manner contrary to the common and ordinary meaning of the phrase and in a manner that is inconsistent with how the term is used in Appellant’s specification) that it would be obvious to add these regions to Chen’s pixel unit 200 and then to cut through the added scribe regions (Final Office Action, pp. 56).  Such a position is contrary to Chen’s express teaching”.
	However, it is respectfully submitted that Appellants’ above argument is not persuasive because it is respectfully submitted that Appellants argue against the reference individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Feb. Cir. 1986).  The test for obviousness is what the combined teaching of the references would have suggested to [a PHOSITA),” In re Mouttet, 686 F. 3d 1322, 1333, 103 USPQ2d 1219, 1226 (Feb. Cir. 2012).  Therefore, it is respectfully submitted that even though Chen ‘565 discloses cutting the sensory array comprising the plurality of pixel units 200, it does not necessarily prohibit one of ordinary skill in the art from also separating the sensor array into individual pixel units as discussed above.
	Issue 5: Whether Examiner’s proposed combination is based upon what is theoretically possible, rather than based upon what the references actually teach or suggest?
	Appellants contend that “In response to the above numerous reasons why Chen and Kang fail to render obvious the pending claims, The Examiner has argued that ’separating the array into separate sensor elements does not prevent or inhibit the separate sensor elements from being combined into a plurality of separate sensor elements to form a sensory array’ (Final Office Action at p. 29, emphasis added).  Such an argument turns the standard for obviousness on its head!  Rather than demonstrating ‘what the combined teachings of the references would have suggested to those of ordinary skill in the art’ (MPEP§2143.01) and establishing a ‘reasonable expectation of success’ (MPEP§2143.02) undergirding the rejection, Examiner instead argued that the asserted combination is theoretical possible (‘not prevent[ed] or inhibit[ed]’).  For the numerous reasons provided in the preceding sections of the brief, Examiner has failed to meet that burden”.
	However, it is respectfully submitted that Appellants’ above argument is not persuasive because MPEP 2143.02 states that, regarding a reasonable expectation of success, “a rational to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield nothing more than predictable results to one of ordinary skill in the art”.  Therefore, in the instant case, the rejection of claims 1 and 8 over Chen ‘565 in view of Kang and the rejection of claim 21 over Chen ‘565 in view of Kang and Chen ‘887 relies upon Kang for only teaching cutting a first one of the first integrated circuits from a second one of the first integrated circuits along a scribe line since Chen ‘565 teaches all the remaining claimed limitations.  It is respectfully submitted that there is a reasonable expectation of success of cutting the claimed first one of the first integrated circuits from a second one of the first integrated circuits along a scribe line since the cutting technique would have been by known methods (i.e., laser scribing or sawing) and that one of ordinary skill in the art would have used the known methods since these methods were common in the semiconductor art for cutting a first one of the first integrated circuits from a second one of the first integrated circuits along a scribe line.  Furthermore, it is respectfully submitted that there is no change in the functionality of the first integrated circuits or the remaining structure of Chen ‘565 and the combination yields predictable results (i.e., the cutting of a first one of the first integrated circuits and a second one of the first integrated circuits (pixel units 200) of Chen ‘565).  Therefore, Examiner respectfully submits that there is a reasonable expectation of success in combination the teachings of Chen ‘565 and Kang as outlined in the rejections of claims 1 and 8 and in combination the teachings of Chen ‘565, Kang, and Chen ‘887 as outlined in the rejection of claim 21 and that the rejections are not relying on the theoretically possible but rather what Chen ‘565 and Kang actually teach.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        
Conferees:
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892

/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.